Citation Nr: 9905229	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  96-17 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
stroke. 

2.  Entitlement to a rating in excess of 40 percent for 
herniated nucleus pulposus with partial laminectomy.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from January 1958 to April 
1962, and from December 1969 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Los Angeles, 
California, regional office (RO) of the Department of 
Veterans Affairs (VA).  It was previously before the Board in 
September 1996, but was remanded at that time for additional 
development.  The requested development has been completed, 
and the case has now been returned to the Board for further 
consideration.  

The issue of entitlement to a total rating based on 
unemployability will be addressed in the remand section at 
the end of this decision.  


FINDINGS OF FACT

1.  The current evidence is negative for any residual 
disability as a result of the veteran's claimed stroke.  

2.  The veteran's back disability is productive of no more 
than severe intervertebral disc syndrome symptomatology. 



CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for the residuals of a stroke is not well grounded.  
38 U.S.C.A. § 5107 (West 1991). 

2.  The criteria for an evaluation greater than 40 percent 
for herniated nucleus pulposus with partial laminectomy have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Competent evidence of the existence of a chronic disease in 
service or within the applicable presumption period, and 
present manifestations of the same disease are required to 
show chronicity.  In order to show continuity of 
symptomatology, there must be medical evidence of a current 
disability, evidence that the condition was noted in service 
or the presumption period, evidence of post-service 
continuity of symptomatology, and medical, or in some 
circumstances, lay evidence of a nexus between the current 
disability and the post-service symptomatology.  A claim that 
fails to demonstrate this evidence of either chronicity or 
continuity may not be well grounded.  Savage v. Gober, 10 
Vet. App. 486 (1997).

When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91,92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  

A review of the service medical records is negative for 
evidence of a stroke.  The records show treatment for 
hypercholesterolemia and hyperlipidemia from about 1987 until 
discharge.  In addition, high blood pressure readings were 
noted on several occasions, but there was no diagnosis of 
hypertension.  However, the service medical records are 
negative for a stroke, and do not include findings of a 
cardiovascular disease.  A June 1990 annual physical 
examination was negative for any indication of a stroke.  A 
June 1991 physical evaluation board did not note 
hypertension, cardiovascular disease or otherwise state that 
the veteran was at risk for a stroke.  The veteran was noted 
to be under treatment for increased cholesterol, but the 
board specifically stated that this did not constitute a 
physical disability.  

The post service medical records show that the veteran 
underwent a private neurological examination in July 1993.  
He was seen following the sudden onset of facial weakness, 
speech disturbance, and tired feelings five days previously.  
The veteran's wife believed that he had an asymmetry of his 
eye size, as well as some mild ptosis in the left eye.  She 
also reported that the veteran was acting different and short 
tempered, was very quiet, and his speech did not make sense.  
There was no obvious weakness of the extremities, loss of 
consciousness, or complaints of headaches.  

The veteran gave a history of being in good health, and he 
denied any unusual head injury or fever in the past several 
days.  He gave a history of back surgery, abdominal cramps, 
hyperlipidemia, and hearing loss.  His family history was 
positive for cerebral aneurysm and stroke.  On examination, 
the veteran was alert and oriented, but did have some 
dysphasia.  He had some paraphasic errors, and at times there 
were some sentences that were difficult to understand.  He 
was oriented times three, and there was a minimum dysarthria.  
The veteran' visual acuity was fair, and his visual field was 
normal.  The pupils and extraocular movements were also 
normal.  The corneal reflex was present on both sides.  There 
was some mild right facial weakness.  The veteran had a 
positive right pronator sign, but there were no other 
definite signs of weakness.  Deep tendon reflexes were one 
plus to two plus on all sides.  There were no significant 
objective sensory loss, no abnormal cerebellar sign, no 
primitive reflexes, and a normal gait.  The impression was 
acute onset of speech impairment, mild right-sided weakness 
and personality change, most likely secondary to left 
hemispheric stroke, rule out intracranial neoplasm or other 
possibilities, history of hyperlipidemia, and history of 
lumbar discogenic disease.  In the examiner's discussion, he 
noted that the examination revealed evidence of dysphasia, 
dysarthria, mild right-sided weakness, and dull personality.  
These symptoms were believed most likely due to an acute 
stroke, but other possibilities were noted.  

The veteran underwent an electroencephalogram (EEG) in July 
1993.  This test revealed evidence of mild intermittent 
disturbance of cerebral activity over the left fronto-
temporal area.  

A magnetic resonance imaging (MRI) study was conducted in 
July 1993.  Right side weakness and left eye blinking were 
noted to have occurred the previous week and to have lasted 
for a short period of time.  The impressions included 
findings consistent with a subacute stroke.  An additional 
vascular flow sequence revealed no gross abnormalities in 
anatomic position or vascular flow.  

An August 1993 statement from the veteran's private doctor 
stated that he had recently seen the veteran.  The veteran 
was said to have recently experienced a bad stroke, but he 
had recovered well.  

The veteran offered testimony concerning his claimed 
residuals of a stroke before the undersigned member of the 
board.  He stated that he had speech problems and eye 
twitching immediately following his stroke.  His speech was 
now improved, and his face drooping had resolved.  He did not 
have headaches.  The veteran believed that the current 
residuals of his stroke included blurred vision of the left 
eye with twitching, and a decreased ability to concentrate.  
See Transcript.

The veteran was afforded a VA examination in September 1998 
in order to ascertain the residuals, if any, of his stroke.  
The examiner noted that the veteran had a history of a 
subacute stroke, with weakness of his right side.  He stated 
that the veteran had apparently recovered uneventfully, and 
displayed no symptoms of any kind indicative of a stroke.  
The veteran's blood pressure was 138/82 on the right, and 
136/80 on the left.  Several subsequent readings were 
approximately the same.  The diagnoses included stroke 
residuals, not found.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for the residuals of a stroke.  The veteran's 
medical records confirm that he had a subacute stroke in July 
1993.  However, the medical records also show that the 
veteran rapidly recovered from his stroke, and the August 
1993 note from his doctor states that the veteran has 
recovered well.  The service medical records are completely 
negative for evidence of a stroke or any underlying 
cardiovascular disease that would precipitate a stroke.  The 
veteran's stroke occurred nearly two years after the veteran 
was discharged, and there is no medical opinion relating the 
stroke to any injury or disease incurred in service.  
Moreover, the September 1998 VA examination was unable find 
any current residuals as a result of the stroke.  There are 
no medical records dated subsequent to July 1993 that show 
any residuals attributable to the stroke.  The evidence 
suggests that the symptoms experienced in July 1993 were 
acute and transitory, and resolved without permanent 
residuals.  Competent evidence that the veteran has the 
claimed disability is needed in order for a claim to be well 
grounded.  The Board recognizes the veteran's belief that he 
has a residual disability as a result of the July 1993 
incident, but the veteran is not a physician, and he is not 
qualified to express a medical opinion as to a relationship 
between his current complaints and the stroke.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, without 
evidence of a current disability as a residual of the July 
1993 stroke, the veteran's claim is not well grounded.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Increased Rating

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Entitlement to service connection for herniated nucleus 
pulposus status post partial laminectomy at L4 to S1 was 
established in a September 1992 rating decision.  A 20 
percent rating was established for this disability.  The 20 
percent rating remained in effect until a September 1993 
rating decision increased the evaluation to the current 40 
percent rating.  

The veteran's disability is evaluated under the rating code 
for intervertebral disc syndrome.  Pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc and 
little intermittent relief is evaluated as 60 percent 
disabling.  Severe intervertebral disc syndrome characterized 
by recurring attacks with intermittent relief is evaluated as 
40 percent disabling.  Moderate intervertebral disc syndrome 
with recurring attacks is evaluated as 20 percent disabling.  
Mild intervertebral disc syndrome merits a 10 percent 
evaluation, and when this disorder is postoperative and 
cured, a zero percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Code 5293.  

The Board recognizes that the disability of the 
musculoskeletal system is primarily the inability due to 
damage or an infection in parts of the system to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurances.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  Functional impairment due to pain must be 
considered.  38 C.F.R. §§ 4.40, 4.45, 4.59.  

The evidence for consideration includes the report of an 
examination conducted by the Navy in February 1993 to 
determine whether or not the veteran was fit to return to 
active duty.  He had a history of undergoing an uncomplicated 
L4 to L5 diskectomy in April 1991 with physical therapy 
rehabilitation.  His symptoms had improved following this 
surgery, but he had a resumption of back pain in August 1992.  
This progressed until December 1992.  The veteran's current 
complaints were 75 percent low back pain and 25 percent left 
thigh pain to the knee but not beyond.  His low back pain was 
increased with bowel movements and activities such as walking 
and sitting.  In addition, he had pressure sensation in his 
left anterior groin.  On examination, the veteran had a 
normal gait.  His motor strength was 5/5 bilaterally.  The 
reflexes were two plus patellar tendon and one plus Achilles 
tendon.  The sensory examination was normal in the T12 to S1 
distribution bilaterally.  Straight leg raising was negative 
for radicular symptoms, but there was increased low back pain 
on the left at 70 degrees, and minimally increased pain with 
straight leg raising on the right.  The veteran had diffuse 
tenderness at the lumbosacral spine with palpation.  The 
diagnoses were mechanical low back pain, and L4 to L5 
recurrent herniated nucleus pulposus.  

VA treatment records from March 1993 show that the veteran 
had a 25 year history of low back pain secondary to deck work 
in the Navy.  He had undergone disc surgery in April 1991, 
but he had experienced a relapse since that time.  His 
symptoms were primarily low back pain, with some radiation 
into the right buttock.  On examination, the range of motion 
was decreased, with 90 degrees of flexion and 5 degrees of 
extension.  There was no point tenderness, deformity, or 
erythema.  The impression was that the symptoms and radiology 
pointed toward incomplete removal of bulging disc material 
versus relapse of disc herniation.  

The report of a VA orthopedic examination conducted in May 
1993 states that the veteran gave a history of an injury to 
his back in service in 1962.  He developed severe back pain 
that required bed rest, but then seemed to recover.  He did 
not have any further problems until the 1980's, when he began 
to experience additional back pain without further injury.  
He underwent a laminectomy and diskectomy in April 1991.  
On examination, the veteran moved about the office fairly 
freely.  He did have a midline scar in the lumbar spine area.  
There was tenderness along the paraspinous muscles and 
moderate paraspinous spasm.  He also had tenderness in the 
area of the left greater trochanter.  The veteran had pain on 
flexion to 45 degrees, extension to 15 degrees, and lateral 
bend to the left to 15 degrees.  He also had 15 degrees of 
lateral bend to the right, but without pain.  Straight leg 
raising to 45 degrees caused pain bilaterally, increased by 
foot dorsiflexion and popliteal compression.  There was pain 
on hip flexion past 120 degrees with a positive Lasegue's.  
Sensation was intact in the lower extremities.  There was no 
evidence of any motor weakness.  He did have a trace patellar 
reflex bilaterally, but no absent Achilles reflexes.  A 
review of January 1993 X-ray studies revealed moderate 
narrowing with degenerative disc disease at L4 to L5, and L5 
to S1.  An MRI showed a large disc herniation at L4 to L5.  
The impression was recurrent herniated nucleus pulposus, L4 
to L5, degenerative disc disease, L4 to L5 and L5 to S1, and 
possible trochanteric bursitis.  

VA treatment records dated from June 1993 show that the 
veteran presented for a history and physical examination with 
complaints that included a history of lower back pain of 
year's duration with no radiation into the legs.  He had a 
history of degenerative disc disease treated with diskectomy 
of L4 to L5 in 1991.  He denied numbness or weakness in the 
lower extremities.  On examination, the veteran had one plus 
symmetrical reflexes.  The assessment included degenerative 
disc disease with chronic lower back pain. 

An August 1993 note from the veteran's private doctor is 
contained in the claims folder.  The doctor states that the 
veteran has low back pain due to lumbosacral spine disc 
herniation.  

A November 1993 private medical examination noted the history 
of the veteran's back disability.  On examination, the 
veteran had some back tenderness.  There was no spasm.  He 
had 30 degrees of flexion and 20 degrees of extension.  There 
was 5/5 strength in all muscle groups of the lower 
extremities.  The reflexes were two plus and symmetrical at 
the patellar region, and one plus and symmetrical in the 
Achilles region.  Straight leg raising was negative, and 
sensation was intact in all lower extremities.  An X-ray 
study showed no evidence of instability.  An MRI revealed 
recurrent disc herniation at the L4 to L5 level, some scar 
enhancing, foraminal stenosis, and central stenosis.  The 
diagnosis was recurrent disc herniation at L4 to L5.  The 
examiner's opinion was that non-surgical treatment should be 
attempted, as well as physical therapy.  The veteran could 
return to work in four weeks, but would be considered 
temporarily totally disabled in the interim. 

The veteran underwent re-evaluation in December 1993.  He was 
not yet attending physical therapy.  His range of motion of 
the lumbar spine was restricted secondary to pain.  The 
examiner stated that the veteran was doing well with 
conservative treatment.  He would remain temporarily totally 
disabled for the next four weeks.  

A January 1994 re-evaluation report shows that the veteran 
still had not begun physical therapy.  He had also injured 
his right shoulder.  On examination, the paraspinous 
musculature was tender to palpation.  He could flex 
relatively well.  There was no spasm.  The 
diagnosis/impression was lumbar strain with evidence of disc 
herniation by MRI.  

Private medical records dated from January 1994 to February 
1994 reveal that the veteran underwent physical therapy for 
his disability.  At an evaluation conducted by the physical 
therapist prior to beginning therapy, the veteran complained 
of localized pain at the lumbosacral junction and over the 
superior right aspect of the right glenohumeral joint.  He 
rated his pain as a three on a scale of one to ten.  He could 
tolerate sitting and standing for 15 minutes, and walking for 
30 minutes.  There was a 50 percent limitation of forward 
bending and a 25 percent limitation in the left side bending.  
The other movements were within normal limits.  The 
assessment included lack of motion of the lumbar spine with 
apparent pain and intolerance for prolonged positions and 
activity.  

The veteran underwent a private orthopedic re-evaluation in 
February 1994.  He had diffuse tenderness on palpation of the 
lumbosacral junction.  He had forward flexion to 50 degrees, 
and his motor and sensory examinations were intact.  An X-ray 
study revealed no evidence of instability.  
March 1994 private records show that the veteran had some 
local tenderness with loss of motion.  There was some chronic 
decreased pinprick, right more than left.  The motor 
examination was otherwise normal.  There was evidence of 
spondylolisthesis at L5 to S1 with degeneration and retrodisc 
at L4 to L5.  He was a candidate for fusion if his pain 
remained unresponsive to conservative treatment.  

Private records from May 1994 state that the veteran 
continued to have local back pain.  He did not have any 
further leg radiation.  On examination, there was some local 
tenderness with loss of motion.  His straight leg raising was 
negative.  There was some decreased pinprick, right greater 
than left.  The examiner stated that exercise should continue 
for the back.  

June 1994 records state that the veteran's major problem was 
the low back area, where he had a recurrent disc problem at 
L4 to L5.  On examination, he showed some local lumbar 
tenderness with some slight loss of motion.  Straight leg 
raising was negative.  The examiner stated that the veteran 
was improving, but that therapy should continue.  

Private records from September 1994 reveal that the veteran 
continued to have low back pain, but that his condition was 
improving with treatment.  On examination, there was some 
local back tenderness, and his motion was slightly decreased.  
Straight leg raising was negative.  The veteran's motor and 
sensory examinations were intact.  The examiner's opinion was 
that the veteran continued to improve.  He was to be released 
from the doctor's care, and to be seen on an as needed basis.  

At the July 1996 hearing, the veteran testified that he had 
experienced some temporary improvement in his back 
symptomatology following the April 1991 surgery, but that the 
previous symptoms began to return in 1992.  He stated that he 
currently experienced pain in the left leg to knee level, and 
that he was beginning to experience pain in the right leg.  
He would begin to have increased problems after 15 minutes of 
walking.  The pain was increased when going up or down 
stairs.  He also experienced increased pain after prolonged 
sitting.  The pain was too severe to allow him to do 
household chores.  His pain would make it difficult to sleep.  
His last job did not end due to his back disability, but the 
veteran was preparing to quit because of his back pain at the 
time the job ended.  The veteran stated that he occasionally 
wore back support, and that he experienced muscle spasms.  
See Transcript.

A July 1996 letter from a Navy Physical Evaluation Board 
shows that the veteran continued to be unfit for duty.  The 
diagnoses which made him unfit were low back pain with mild 
bilateral radicular components, and central disc hernia 
without root tension abnormalities, with a normal 
neurological examination.  

The veteran underwent a VA examination of his back in 
September 1998.  He had not undergone any surgery since April 
1991.  The veteran stated that his back had been painful ever 
since his discharge from service.  He was unable to lift more 
than 20 to 25 pounds.  The pain was aggravated by walking and 
sitting for long periods of time.  There had been no specific 
flare-ups.  He had been treated at a VA hospital in 1993, 
1994, and 1995 with heat and pain medication.  The lumbar 
spine had 67 degrees of flexion, 26 degrees of extension, 27 
degrees of right lateral flexion, 21 degrees of left lateral 
flexion, right rotation to 30 degrees, and left rotation to 
26 degrees.  All range of motion testing of the spine caused 
at least mild back discomfort.  Straight leg raising was 
slightly positive on the left.  There was no paraspinal 
muscle spasm.  The veteran had slight pain on percussion of 
the lower lumbar spine.  The patellar reflexes were equal, 
but the Achilles reflexes could not be found on either side.  
There was slight sciatic notch tenderness on the left.  The 
veteran's gait was slow but normal, and his posture was also 
normal.  There were no deformities of the lumbar spine.  The 
veteran had noted diminished pain sensation over the lateral 
aspect of the left thigh.  Extension and flexion of the knee 
on the left was weakened to 3/5.  The veteran was able to 
stand on both his heels and toes without difficulty, but had 
mild difficulty assuming the squatting position and arising.  
He was noted to roll over on his side when assuming the erect 
position on the examining table.  In the opinion of the 
examiner, the findings were consistent with a herniated L4 to 
L5 disc on the left.  The diagnoses included herniated L4 to 
L5 disc, left.  An X-ray study conducted at this time 
revealed diminished lower two lumbar disc levels, with 
apparent prior laminectomies at these same levels.  
The veteran was afforded an additional VA examination in 
November 1998.  He reported pain in the small of his back.  
He stated that the pain had been present since September 
1998, when he had developed pain while walking.  He felt that 
his muscles were tight on the right side.  On examination, 
the veteran had a normal appearance to his gait.  He could 
walk on his toes and heels.  He had some diffuse low back 
pain discomfort localized to the lower lumbar region from L4 
down to the sacrum.  There was no hypertonicity, and no 
spasm.  The veteran had 70 degrees of flexion when measured 
with an inclinometer, 10 degrees of extension, lateral 
bending of 20 degrees in each direction, and 40 degrees of 
rotation in both directions.  The reflexes at the patellar 
jerks were one plus, with ankle jerks of one plus on the 
right and trace plus on the left.  The examiner stated that 
the veteran had slightly diminished left ankle reflex even 
with reinforcement.  Seated straight leg raising was negative 
to 75 degrees.  He had low back pain on supine straight leg 
raising beyond 75 degrees.  Sensation was intact over all 
dermatones to light touch and pinprick.  The veteran did 
report some numbness over the anterolateral left thigh, but 
over the calves medially, laterally, and posteriorly 
sensation was entirely intact.  The veteran had normal 
sensation to light touch and pinprick over the dorsum and 
plantar aspect of both feet.  The diagnoses included recent 
episode of increased back pain since walking in September 
1998, and status post laminotomy apparently without 
diskectomy.  

The November 1998 examiner noted that the claims folder had 
been reviewed.  He stated that the veteran did not display 
any signs of radiculopathy.  There may have been some very 
mild changes in the left ankle reflex.  The examiner stated 
that the veteran was reasonably able to work, but would be 
restricted as for repetitive lifting, or lifting more than 20 
pounds frequently.  No other restrictions were believed 
necessary.  

After careful review of the veteran's contentions and the 
evidence of record, the Board is unable to find that an 
increased rating is merited for the residuals of a herniated 
nucleus pulposus with partial laminectomy.  The evidence 
shows that the veteran has persistent pain in his lower back, 
as well as reduced ankle reflexes.  He also has a reduced 
range of motion of his lumbar spine.  However, the veteran's 
pain is localized to the lower lumbar area, and he has at 
most mild radiation of pain into the lower extremities.  
There was no muscle spasm on the last two VA examinations.  
The veteran's neurological examination was normal except for 
some numbness over the left thigh and reduced ankle reflexes.  
The Board finds that this symptomatology is consistent with 
no more than severe intervertebral disc syndrome, and the 40 
percent evaluation currently in effect.  

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59 in reaching this decision, but the pain, 
incoordination, weakness and fatigability noted on the 
examinations do not provide a basis for an increased rating.  
The veteran does not experience any specific flare-ups of 
pain.  The pain on range of motion studies was described as 
at least mild.  The extension and flexion of the knees was 
weakened to 3/5, but the veteran has a normal gait.  
Therefore, even with consideration of these factors, the 
veteran's symptomatology does not more nearly resemble that 
of pronounced intervertebral syndrome, and an increased 
rating is not warranted.  38 C.F.R. §§ 4.7, 4.40, 4.40, 4.59, 
4.71a, Code 5293.  


ORDER

Entitlement to service connection for the residuals of a 
stroke is denied. 

Entitlement to an increased rating for herniated nucleus 
pulposus with partial laminectomy is denied. 


REMAND

The issue of entitlement to a total rating based on 
individual unemployability due to service connected 
disabilities was among the issues included in the September 
1996 remand.  However, the veteran has submitted an 
additional claim for consideration since this time.  He 
submitted a claim for entitlement to an increased rating for 
left ear hearing loss in December 1997, and requested that it 
be added to his combined service connected disability rating.  

The VA has a duty to address all issues raised during the 
course of an appeal  Martin v. Derwinski, 1 Vet. App. 411, 
413 (1991).  In addition, issues which are inextricably 
intertwined must be considered together.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  As the issue of 
entitlement to an increased rating for left ear hearing loss 
may have some bearing on the veteran's claim for entitlement 
to a total rating based on individual unemployability, it 
should be adjudicated prior to a final appellate 
determination of the total rating issue.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  This includes obtaining all relevant records, and 
affording the veteran adequate medical examinations.  In this 
regard, the Board notes that the veteran has not undergone a 
recent audiological evaluation.  Therefore, in order to 
assist the veteran in the development of his claim and to 
afford him due process, these issues are remanded to the RO 
for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his hearing 
loss and hemorrhoids since 1992.  After 
securing the necessary release, the RO 
should obtain these records and associate 
them with the claims folder.  

2.  The veteran should be afforded a VA 
audiological examination to determine the 
current severity of his service connected 
hearing loss.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should fully develop and 
adjudicate the veteran's claim for 
entitlement to an increased rating for 
his service connected hearing loss of the 
left ear.  Then, the RO should again 
review the veteran's claim for 
entitlement to a total rating based on 
individual unemployability due to service 
connected disabilities based on all the 
evidence of record.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

